Citation Nr: 0836007	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-32 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic heart 
condition, to include a heart murmur.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from December 1980 until July 
1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The veteran testified before the undersigned at a personal 
hearing at the RO in April 2008; a transcript of that hearing 
has been included in the claims folder.

The appeal initially included a claim for entitlement to 
service connection for a scar, residual of a C-section 
surgery.  However, the veteran did not perfect her appeal for 
this claim as she limited her substantive appeal to the issue 
on the cover page.  As such, this issue is not presently 
before the Board. 38 U.S.C.A. § 7105(a); Godfrey v. Brown, 7 
Vet. App. 398, 408-10 (1995) [pursuant to 38 U.S.C.A. § 7105, 
a Notice of Disagreement initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 1-9 Appeal) after an SOC is 
issued by VA].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  
Specifically, the Board finds VA's duty to assist has not 
been satisfied. 

During the March 2006 RO hearing the veteran listed several 
private physicians who treated her for her heart condition.  
Specifically, the veteran referred to treatment with a heart 
group and cited Dr. R. and Dr. M. O. as her physicians.  
There is no indication the RO ever requested these records.  
Similarly, during the VA examination in May 2007, the veteran 
reported treatment with a heart group in Mobile, Alabama and 
further reported she was hospitalized for palpitations and 
chest pain approximately one year prior to the examination.  
These records are clearly relevant and should be obtained.  
Most recently, during the April 2008 Board hearing the 
veteran indicated she treated with 3 doctors who all appear 
to be affiliated with Mobile Family Physicians.  While VA has 
obtained some records from this practice, these records are 
dated from January 1993 until March 2006.  The veteran 
clearly indicated that she had recently received treatment 
with this group and as such, updated records from this 
practice should be obtained.  38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the veteran 
and ask her to specify all medical care 
providers who treated her for her heart 
condition.  The RO/AMC should then obtain 
and associate with the claims file any 
records identified by the veteran that are 
not already associated with the claims 
file. The RO/AMC should specifically 
request medical records from the Heart 
Group in Mobile, Alabama, Dr. M. O., Dr. 
R. and updated records from Mobile Family 
Physicians.  These records should be 
associated with the claims file.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The veteran and her 
representative should also be informed of 
the negative results, and should be given 
an opportunity to submit the sought-after 
records.

2.  The RO/AMC should take such additional 
development action as it deems proper with 
respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.


When the development requested has been completed, the claims 
should again be reviewed by the RO on the basis of the 
additional evidence. If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




